Citation Nr: 1108440	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-28 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease with chronic pain of the lumbar spine.

2. Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1969   He is the recipient of the Purple Heart, Air Medal with "V" Device, and Army Commendation Medal with "V" Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2004 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In April 2009, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Veteran also submitted additional evidence consisting of private treatment evidence.  See 38 C.F.R. § 20.1304 (2010).  The Board notes that the Veteran waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may properly consider such evidence in rendering its decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming that his service-connected lumbar spine disability warrants a rating in excess of the 20 percent assigned and that his cervical spine disorder is etiologically related to the same hard helicopter landing that caused his service-connected lumbar spine disability.  The Board determines that a remand is necessary so that the Veteran can be scheduled for another VA orthopedic examination.

First, with respect to the service-connected lumbar spine disability, the Veteran testified at his April 2009 hearing that his disability had become worse since his last VA examination in October 2007.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, another VA examination to assess the nature and severity of the Veteran's service-connected lumbar spine degenerative disc disease is necessary.

Second, with respect the Veteran's cervical spine claim, the Board observes that he was afforded a VA examination October 2008 and that the examiner thereafter proffered an etiological opinion.  However, the Board's review of the file reveals that this opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiner based his opinion on the lack of treatment for the Veteran's neck in service and post-service until 2007.  However, the Board notes that the Veteran informed the examiner that his brother was a physician and had treated him, which was apparently prior to the Veteran's incarceration in 1995.  Thereafter, the Veteran's prison medical records reveal that he complained of neck pain in September 1997.  The VA examiner stated that the Veteran's first complaints were made in 2007.  Thus, the opinion is based on incorrect facts.  Further, the Veteran's statements with regard to his symptomatology after service cannot be entirely disregarded in favor of the medical evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010), citing Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  Thus, the Board finds that another VA examination should be scheduled in this case. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of the Veteran's service-connected lumbar spine degenerative disc disease.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All necessary and appropriate tests should be performed and their results documented in the report.  

In addition to examining the functionality of the thoracolumbar spine, the examiner should document any complaints related to neurological symptoms and perform a clinical examination to assess sensory and motor deficits related to those complaints and provide a diagnosis for any neurological disorders identified.  The examiner should also state whether such neurological disorders are at least as likely as not associated with the Veteran's service-connected lumbar spine disability.

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.

2. Schedule the Veteran for a VA orthopedic examination in order to ascertain the existence and etiology of his claimed cervical spine disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any cervical spine disorder diagnosed is causally or etiologically related in any part to the Veteran's described injury in service or is otherwise directly related in any part to his military service, or is it proximately due to or chronically worsened by service connected disability?
		
A rationale for any opinion advanced should be provided.  In forming this opinion, the examiner should take note of all subjective and objective evidence of symptoms related to the neck.  The examiner should also state what sources were consulted in forming the opinion.  

3. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the October 2008 supplemental statement of the case.  If any claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


